department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division release number release date date date uil code contact person identification_number contact number employer_identification_number form required to be filed tax years dear this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number 47632s if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number 47632s department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number uil legend b individual c individual d individual l date m state n business o product p city r city s homes dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issues do you meet the operational_test for exemption under sec_501 of the internal_revenue_code facts you were incorporated on l in the state of m exclusively for charitable scientific or letter cg catalog number 47630w educational_purposes and in part to assist in the development testing creation and promotion of s specifically designed to remove sewers and septic systems reduce water intake costs promote smart energy thereby reducing costs and promoting homes that exceed leeds agencies standards promote building of smart homes in areas where they are currently deemed unbuildable promote fundraising to enable new products and services to be incorporated into future builds for beta testing to ensure public safety and to promote the implementation of such builds across the nation in an effort to support our builders to aid support and assist rehabilitations of homes with the intent of rebuilding communities stricken by economic or other factors for the purpose of contributing to section housing or other alternative affordable housing for families your articles of incorporation and bylaws state that you have capital stock your directors are elected by your stockholders and distributions may be made upon the capital stock you have indicated that you may issue stock in the future you anticipate support from grants including grants from governmental units and private contributions however you were not responsive to our requests when asked to provide complete projections of your revenues and expenditures your primary program will consist of performing beta testing on green that is environmentally benign residential housing products you have defined beta testing as field testing of a product for the purpose of working out the defects in it so as to make it ready for market beta-testing involves incorporating the green product in buildings which are actually occupied the product is used by the residents on a day to day basis problems with the product are observed and reported by you to the manufacturer the manufacturer's fix is implemented at the beta-testing site and you assess its efficacy one aspect of the testing program is designed to help the product meet state requirements for certification as posing no safety hazard a major hurdle to getting some products to market the purpose of beta testing is to shorten the time it takes for an environmentally benign product designed for use in residential building projects to reach the market the first product to be tested is the o a kind of dry toilet that dispenses with the need for sewer systems and disposal o is only the first of the environmentally friendly building products that you expect to test beta testing of o will have to be carried out in each state where the product is to be marketed to meet that state’s specific regulatory requirements this will be the case whenever you do beta-testing of a new product there is no relationship between your officers and directors and the manufacturer of o or its owners the costs of the testing are not to be defrayed by the manufacturer or any commercial entity which would benefit if the product reached the market the program of beta testing will be supported by grants and contributions your principal expenses will be in order of importance management fees purchase of the product to be tested and training in its installation and servicing you are the successor to a c-corporation n prior to your incorporation b incorporated n in mas a for profit to build and sell green homes your directors b and d were also directors and officers of n n’s green development projects never got beyond the planning stage and n was dissolved shortly before you were incorporated your application narrative and your website contain various statements that you too would engage in building rehabbing or resale of housing incorporating the products you have tested for example from your about us web page -- we do more than just build homes constructing a home begins with creating a distinctive home design that fits the unique terrain and lifestyle of the community our personal touch method of walking the client through the entire process is what sets us apart from other builders our in-house staff of quality home designers will carefully listen to the client's needs and desires and interpret those concepts into a comprehensive design that is harmonious with the surroundings the client is further treated to a comprehensive evaluation of all financial options to expedite the escrow process reducing any anxiety associated with building their dream home when we present the keys to our clients the relationship does not end there because we expect the most all of the estates come with a full satisfaction guarantee in addition we are a traditional real_estate services multi-state licensed real_estate broker and offer our clients all and we also believe it is just as important to build a solid foundation with our clients communities and cities as it is to construct a solid foundation in every home to master these objectives we have assembled a high caliber team of diverse professionals to not only construct the highest quality home but also exceed the expectations of our clients cities and neighbors when questioned you represented that you will not engage in those activities however the statements on your website indicating that you will develop and sell housing have not been expunged or modified you represented in your response to our first letter that you would train other professionals on the installation and maintenance of green products which you have beta-tested however you subsequently represented that you will not conduct training programs for builders and technicians some of your board members will be trained to install and service the products you have tested but you represent that neither you nor they will engage in the business of installing or servicing the products or training and certifying other builders and technicians to do so your inaugural project the r project will retrofit a house in r with the o system for the beta testing your current president c resides with his spouse b your former director and secretary in this house which is your current address of record you have not paid for the necessary rehabilitation of the house but only the expenses of retrofitting it with qo you explained the choice of the house in terms of its suitability the state of m requires that the system be tested as to its safety to persons undergoing chemotherapy and c as it happens is receiving chemotherapy for cancer the management fees that are your primary expense item will be used to contribute to the mortgage of the home which is owned by c’s uncle law sec_501 of the internal_revenue_code exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for charitable scientific or testing for public safety among other purposes it expressly forbids the inurement of net_earnings to the benefit of a private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that an organization that fails either the organizational_test or the operational_test is not exempt under sec_501 of the code reg c -1 c provide that an organization is operated exclusively for exempt purposes only if it engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 it is not so operated if more than an insubstantial part of its activities do not further those purposes reg c -1 c provides that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals reg c -1 d ii states that to be charitable an organization must serve a public rather than a private interest the organization must demonstrate that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests the private benefit restriction is not limited to benefits provided to insiders rather the restriction applies to benefits provided to any individual whether or not the individual is in a position to control or influence the organization the private benefit restriction operates against all parties who receive a benefit not accorded the public as a whole reg c -1 d defines the term testing for public safety as used in sec_501 as including the testing of consumer products such as electrical products to determine whether they are safe for use by the general_public reg c -1 d i provides that a scientific_organization as with other organizations described in sec_501 must be organized and operated in the public interest this means that organizations that primarily pursue business purposes or that serve substantial private interests are not entitled to exemption under sec_501 hence scientific research does not include activities of a type ordinarily carried on as an incident to commercial or industrial operations such as the inspection of products or the designing of equipment reg c -1 d ii revrul_65_61 1965_1_cb_231 held that an organization engaged in establishing safety standards for pleasure boats and testing boats and boating equipment for safety is exempt under sec_501 the organization was incorporated for the purpose of testing for public safety in the field of pleasure boating its charter provides that it shall accept for inspection testing and safety evaluation products intended for use on in or in connection with small boats primarily pleasure boats including hulls and entire boats and shall report and circulate the results of such inspection tests and evaluations to the public and other interested parties by attaching labels or certificates to such products or by other appropriate means the organization's facilities are available for safety testing to all manufacturers of products and accessories used on pleasure craft who wish to have their products evaluated under the organization's standards clinical_testing of drugs for pharmaceutical companies is not is not testing for public safety the organization described in revrul_68_373 1968_2_cb_206 tests drugs before marketing to enable the companies to comply with food and drug administration rules until a drug is approved for marketing by the food and drug administration it is not a ‘consumer product ' available for general use by the public the clinical_testing of a drug for safety and efficacy in order to enable the manufacturer to meet fda requirements for marketing is not ‘testing for public safety’ but is merely a service performed for the manufacturer such testing principally serves the private interest of the manufacturer rather than the public interest furthermore the clinical_testing is an activity ordinarily carried on as an incident to a pharmaceutical company's commercial operations therefore such testing does not constitute scientific research within the meaning of sec_1_501_c_3_-1 of the regulations revrul_78_426 1978_2_cb_175 relates to an organization whose activities include the inspection testing and safety certification of cargo shipping containers the usefulness of containers to manufacturers and shippers in international trade is greatly diminished without the safety certification of this organization as in revrul_68_373 the testing and certification serve the private interests of container and other manufacturers and shippers by facilitating their operations in international commerce and only incidentally serve the public interest in addition the safety and efficiency of shipping containers are closely allied to successful commercial operations since manufacturers and shippers must protect themselves against losses due to spoilage leakage delays in transit and employee injuries the revenue_ruling also noted that the organization is not organized and operated for the purpose of testing for public safety as the products tested are not consumer products utilized by the general_public an organization is not operated exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non-charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes see 326_us_279 which held activities that were in part aimed at promoting the prosperity and standing of the business community were held to serve a substantial non-exempt purpose in the church of the living tree v commissioner t c memo the tax_court upheld the service’s determination that the organization whose secondary purpose was promotion of the hand papermaking industry was not described in sec_501 the organization also provided rent-free facilities to the founder although the founder received no compensation_for his work with the organization the service had determined that promotion of the papermaking industry was a substantial non-exempt purpose and that the organization provided private benefit to the founder the court ruled that the organization had not carried its burden_of_proof to show the service's determination was erroneous application of law your articles of incorporation and bylaws authorize you to issue capital stock and to make distributions to stockholders as a result your net_earnings are set to inure to private individuals the holding of stock by any private individual that entitles that individual to any part of your assets or income constitutes inurement prohibited under sec_501 because your organizing documents are structured in this manner you do not meet the organizational_test also because you are operating for commercial purposes and in furtherance of private rather then public purposes you do not meet the operational_test sec_1 c -1 a and therefore do not qualify for exemption under c you are similar to the organizations described in revenue rulings and your beta-testing of products is testing of a kind incidental to commercial operations it confers a direct benefit on the businesses that manufacture the products by helping them to bring the products to market more quickly and inexpensively any benefit to the public from this activity is indirect in addition by charging the businesses nothing for your services you are in effect providing them with a subsidy because the testing is of a kind that is normally incident to commercial operations you are not operated exclusively in the public interest and consequently are not operated exclusively for scientific purposes regs c -1 d i and ii you do not therefore meet the requirements of reg c -1 d ii because you serve private interests namely the business interests of the manufacturers of the products more than incidentally you also serve the private interests of the businesses that will install and service these products in revrul_78_426 the benefit from the organization’s testing and certification program to the shippers who used the containers was no less an issue than the benefit to the manufacturers your stated purposes in making selected products market ready is to provide a stimulus to the residential construction industry you do not meet the requirements of reg c -1 c because more than an insubstantial amount of your activities are furthering non-exempt purposes your operations benefit private parties namely private businesses that manufacture install and service the green products you test you have acknowledged one of your goals in making selected products market ready is to provide a stimulus to business start-ups such as o and to the residential construction industry you are similar to the organization in better business bureau of washington d c inc v united_states in that you have a substantial purpose to help businesses to become successful and prosperous an activity which is not in furtherance of any exempt_purpose within the meaning of sec_501 you do not meet the requirements of reg c -1 d you are not organized and operated exclusively to test products for public safety or to test consumer products to determine whether they are safe for use by the general_public while you test products that at a later time may be sold to consumers the testing is more in the nature of a field trial than a series of standard tests made in a laboratory setting and is for the purpose of completing their development and satisfying the regulatory requirements in each of the states where they have been tested as necessary preconditions to unrestricted commercial distribution in those venues the testing you do is therefore not exclusively with respect to the safety of the product moreover like the organization described in revrul_68_373 until your course of beta-testing is completed a product may be available for distribution but is nota ‘consumer product ’ available for general use by the public thus you are distinguished from the organization described in revrul_65_61 which established safety standards for pleasure boats and tested boats and boating equipment for safety that organization evaluated all pleasure boat related consumer products submitted to it by the public solely in regard to its safety you on the other hand conduct beta-testing only on products that you have selected as meriting your services and the testing you conduct is not exclusively with regard to the products’ safety for consumer use in accordance with sec_1_501_c_3_-1 of the regulations you are not operated exclusively for exempt purposes because your net_earnings inure to the benefit of private individuals you are paying the mortgage of the house selected as the site of the beta-test owned by c’s uncle and used as their primary residence by b and c the provision of living facilities rent-free to an officer was held to constitute inurement in the church of the living tree v commissioner above your position your activities promote conservation and protection of natural_resources as they promote practices that lessen the adverse impact of residential construction on the natural environment you seek to bring ecologically beneficial products to the end user quicker and at lower prices by helping their manufacturers make them market ready the o product would be especially valuable on p where it was originally to have been tested because of the island’s water issues and would also help conserve water in arid parts of the country service response to your position while it is generally recognized that efforts to preserve and protect the natural environment for the benefit of the public constitute a charitable purpose any benefit to the public from your program would be indirect the direct and primary beneficiaries would be the businesses which would be in a position to manufacture market install and maintain the green products for this reason even though portions of your activities may be serving conservation purposes you are more then insubstantially serving private interests the existence of one non-charitable purpose that is substantial in nature is cause for denial of exemption furthermore an organization will not qualify for exemption if it is operated for a mixture of exempt and non-exempt purposes conclusion you do not qualify for exemption under sec_501 of the code because you serve private rather than public interests more than an insubstantial part of your activities are in furtherance of non-exempt purposes and your net_earnings inure to the benefit of private individuals you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal’ item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement if an organization's representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter if sincerely lois lerner director exempt_organizations enclosure publication
